EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Thanh Vuong (Reg. No. 67,579) on 9/13/21.

The application has been amended as follows:

Rewrite claim 1 as follows:
“1. (Currently Amended)	A computer device for interfacing with, and smoothly migrating content from, a legacy storage in relation to a remote content management system, the computer device comprising a processor configured to couple with a network interface, the processor configured, by a set of executable instructions storable in a memory, to:
operate a file manager storable in the memory, the file manager comprising a graphic user interface and an application program interface (API) for receiving a plurality of user file commands from at least one application executed by the processor and outputting user file information; and
operate a content management system interface storable in the memory, the content management system interface comprising control logic and configured to: 

control a local/shared drive, wherein the content management system interface appears substantially identical to the local/shared drive,
wherein the control logic is configured to apply at least one filename mask, evaluate at least one file permission for restricting access to the at least one file, modify at least one file attribute, modify metadata, control operation of the content management system interface, and map at least one remote path located at the remote content management system,
wherein the metadata comprises at least one information element of author information, creation date information, modification date information, tag information, and file-size information,
wherein the at least one file permissions at least one of a user identity and a group identity to at least one of a specific permitted command and a specific restricted command for at least one specific file,
wherein the content management system interface comprises an authentication component configured to prompt a user to provide credentials for access to the content management system interface and the remote content management system, and
wherein authentication by the authentication component is implemented as at least one of a username and password combination, a certificate, and a query of at least one of an enterprise server and a support server.”;

Rewrite claim 12 as follows:
12. (Currently Amended)	The device of claim 1, wherein the content management system interface is further configured to delete the at least one file from [[the]] an existing file store in response to receiving [[the]] a user file command from the plurality of user file commands to access the at least one file and after the at least one file has been copied to the remote content management system, wherein deleting the at least one file completes a migration of the at least one file from the existing file store to the remote content management system.”;

Rewrite claim 13 as follows:
“13. (Currently Amended)	The device of claim 1, 
wherein the remote content management system is configured to migrate the at least one file from an existing file store,
wherein the content management system interface is configured to check the existing file store and the remote content management system when opening the at least one file,
wherein the content management system interface is configured to request a directory listing from the remote content management system and the existing file store during a migration,
wherein the content management system interface is configured to favor content in the remote content management system over content in the existing file store, wherein when a same file is present in both the content management system and the existing file store, a migrated version of the same file is accessed from the remote content management system,
wherein the remote content management system is configured to expose the API to the content management system interface to exchange at least one of commands, content, and other information,
wherein the remote content management system stores directory structures containing files in at least one form of file content, attributes, metadata, and permissions,
wherein the file content comprises at least one of information in at least one file format of .docx, .txt, and .dxf and executable instructions,
wherein the attributes comprise at least one setting of a hidden setting and a read-only setting, and
wherein the remote content management system further comprises a web presentation module configured to output at least one web page for accessing and modifying at least one of the directory structures, the file content, the attributes, the metadata, and the permissions.”;

Rewrite claim 18 as follows:
“18. (Currently Amended)	A method of providing a computer device for interfacing with, and smoothly migrating content from, a legacy storage in relation to a remote content management system, the method comprising:
providing a processor;
configuring the processor to couple with a network interface; and
configuring the processor, by a set of executable instructions storable in a memory, to
operate a file manager storable in the memory, the file manager comprising a graphic user interface and an application program interface (API) for receiving a plurality of user file commands from at least one application executed by the processor and outputting user file information; and
operate a content management system interface storable in the memory, the content management system interface comprising control logic and configured to: 
migrate at least one file on an as-needed basis, wherein a progressive and seamless migration is provided over a time period;
control a local/shared drive, wherein the content management system interface appears substantially identical to the local/shared drive,
wherein the control logic is configured to apply at least one filename mask, evaluate at least one file permission for restricting access to the at least one file, modify at least one file attribute, modify metadata, control operation of the content management system interface, and map at least one remote path located at the remote content management system,
wherein the metadata comprises at least one information element of author information, creation date information, modification date information, tag information, and file-size information,
wherein the at least one file permissions at least one of a user identity and a group identity to at least one of a specific permitted command and a specific restricted command for at least one specific file,
wherein the content management system interface comprises an authentication component configured to prompt a user to provide credentials for access to the content management system interface and the remote content management system, and
wherein authentication by the authentication component is implemented as at least one of a username and password combination, a certificate, and a query of at least one of an enterprise server and a support server.”; and

Rewrite claim 20 as follows:
“20. (Currently Amended)	A method of interfacing with, and smoothly migrating content from, a legacy storage in relation to a remote content management system by way of a computer device, the method comprising:
providing the computer device, providing the computer device comprising providing a processor;
configuring the processor to couple with a network interface; and
configuring the processor, by a set of executable instructions storable in a memory, to
operate a file manager storable in the memory, the file manager comprising a graphic user interface and an application program interface (API) for receiving a plurality of user file commands from at least one application executed by the processor and outputting user file information; and
operate a content management system interface storable in the memory, the content management system interface comprising control logic and configured to: 
migrate at least one file on an as-needed basis, wherein a progressive and seamless migration is provided over a time period;
control a local/shared drive, wherein the content management system interface appears substantially identical to the local/shared drive,
wherein the control logic is configured to apply at least one filename mask, evaluate at least one file permission for restricting access to the at least one file, modify at least one file attribute, modify metadata, control operation of the content management system interface, and map at least one remote path located at the remote content management system,
wherein the metadata comprises at least one information element of author information, creation date information, modification date information, tag information, and file-size information,
wherein the at least one file permissions at least one of a user identity and a group identity to at least one of a specific permitted command and a specific restricted command for at least one specific file,
wherein the content management system interface comprises an authentication component configured to prompt a user to provide credentials for access to the content management system interface and the remote content management system, and
wherein authentication by the authentication component is implemented as at least one of a username and password combination, a certificate, and a query of at least one of an enterprise server and a support server; and
activating the computer device.”.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of “a computer device for interfacing with, and smoothly migrating content from, a legacy storage in relation to a remote content management system, the computer device comprising a processor configured to couple with a network interface, the processor configured, by a set of executable instructions storable in a memory, to: operate a file manager storable in the memory, the file manager comprising a graphic user interface and an application program interface (API) for receiving a plurality of user file commands from at least one application executed by the processor and outputting user file information; and operate a content management system interface storable in the memory, the content management system interface comprising control logic and configured to: migrate at least one file on an as-needed basis, wherein a progressive and seamless migration is provided over a time period; control a local/shared drive, wherein the content management system interface appears substantially identical to the local/shared drive, wherein the control logic is configured to apply at least one filename mask, evaluate at least one file permission for restricting access to the at least one file, modify at least one file attribute, modify metadata, control operation of the content management system interface, and map at least one remote path located at the remote content management system, wherein the metadata comprises at least one information element of author information, creation date information, modification date information, tag information, and file-size information, wherein the at least one file permission associates at least one of a user identity and a group identity to at least one of a specific permitted command and a specific restricted command for at least one specific file, wherein the content management system interface comprises an authentication component configured to prompt a user to provide credentials for access to the content management system interface and the remote content management system, and wherein authentication by the authentication component is implemented as at least one of a username and password combination, a certificate, and a query of at least one of an enterprise server and a support server” in light of other features as recited in independent claim 1 and similarly recited in independent claims 18 and 20. Dependent claims 2-17 and 19 are allowed at least by virtue of their dependencies from the independent claims.

“Serlet et al.” (US PGPUB 2010/0191785) (Hereinafter Serlet) discloses a system and method that allows all programs running on a personal computer to access remote files as easily and in the same manner as accessing files on the personal computer’s file system without requiring any changes to the program’s method of communicating with the computer’s existing file system.
Serlet does not explicitly disclose a computer device for interfacing with, and smoothly migrating content from, a legacy storage in relation to a remote content management system, the computer device comprising a processor configured to couple with a network interface, the processor configured, by a set of executable instructions storable in a memory, to: operate a file manager storable in the memory, the file manager comprising a graphic user interface and an application program interface (API) for receiving a plurality of user file commands from at least one application executed by the processor and outputting user file information; and operate a content management system interface storable in the memory, the content management system interface comprising control logic and configured to: migrate at least one file on an as-needed basis, wherein a progressive and seamless migration is provided over a time period; control a local/shared drive, wherein the content management system interface appears substantially identical to the local/shared drive, wherein the control logic is configured to apply at least one filename mask, evaluate at least one file permission for restricting access to the at least one file, modify at least one file attribute, modify metadata, control operation of the content management system interface, and map at least one remote path located at the remote content management system, wherein the metadata comprises at least one information element of author information, creation date information, modification date information, tag information, and file-size information, wherein the at least one file permission associates at least one of a user identity and a group identity to at least one of a specific permitted command and a specific restricted command for at least one specific file, wherein the content management system interface comprises an authentication component configured to prompt a user to provide credentials for access to the content management system interface and the remote content management system, and wherein authentication by the authentication component is implemented as at least one of a username and password combination, a certificate, and a query of at least one of an enterprise server and a support server.

“Pawar et al.” (US PGPUB 2016/0019317) (Hereinafter Pawar) discloses a method of migrating and removing files associated with data residing on a primary storage device by creating a backup copy of the data on one or more secondary storage devices and removing the data from the primary storage device.
Pawar does not explicitly disclose a computer device for interfacing with, and smoothly migrating content from, a legacy storage in relation to a remote content management system, the computer device comprising a processor configured to couple with a network interface, the processor configured, by a set of executable instructions storable in a memory, to: operate a file manager storable in the memory, the file manager comprising a graphic user interface and an application program interface (API) for receiving a plurality of user file commands from at least one application executed by the processor and outputting user file information; and operate a content management system interface storable in the memory, the content management system interface comprising control logic and configured to: migrate at least one file on an as-needed basis, wherein a progressive and seamless migration is provided over a time period; control a local/shared drive, wherein the content management system interface appears substantially identical to the local/shared drive, wherein the control logic is configured to apply at least one filename mask, evaluate at least one file permission for restricting access to the at least one file, modify at least one file attribute, modify metadata, control operation of the content management system interface, and map at least one remote path located at the remote content management system, wherein the metadata comprises at least one information element of author information, creation date information, modification date information, tag information, and file-size information, wherein the at least one file permission associates at least one of a user identity and a group identity to at least one of a specific permitted command and a specific restricted command for at least one specific file, wherein the content management system interface comprises an authentication component configured to prompt a user to provide credentials for access to the content management system interface and the remote content management system, and wherein authentication by the authentication component is implemented as at least one of a username and password combination, a certificate, and a query of at least one of an enterprise server and a support server.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
September 13, 2021